To compel the dissolution of an injunction issued at the instance of relator’s former husband to restrain the prosecution of suits at law instituted by her to compel the payment of certain sums which were, at the time of divorce, stipulated to be paid by the husband for the support of children, the custody of whom was committed to relator.
Order to show cause allowed October 3, 1894.
After answer, argument and submission, discontinued by stipulation.
Relator obtained a divorce; the decree gave her the custody of two children, a certain sum as permanent alimony, required defendant to purchase a residence to cost a given amount for complainant, placing the fee in the children and giving complainant a life estate therein, and further required defendant to pay a given weekly stipend for the support of the children.
The decree was modified by a written agreement between the parties, which provided that, instead of a stipulated sum, the defendant should pay for the care, support and education of the children. Defendant had failed to pay, and relator had brought several suits to enforce payment, as the claims accumulated.
In the first case she recovered judgment and it was paid. In the second she recovered judgment, but a motion for a new trial is pending. The third suit was recently instituted and was pending when the injunction was granted. Respondent contended that relator had sold the house and lot purchased under the decree, and that relator should account for the proceeds thereof, and insisted further thaf the whole matter was one for the consideration of a court of equity.